DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 12; “local terminal and the remote terminal are configured to mutually transmit and receive captured images and obtained voices” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Fig. 4, Local Terminal 100 & Remote Terminal 200, Paragraph 0029
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 15 defines a “program” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 & 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20170206243 ‘A1 hereinafter, Ono ‘243) in combination with Chi (US 20170053648 A1 hereinafter, Chi ‘648).
Regarding claim 11; Ono ‘243 discloses an information processing system (Fig. 1, Control Apparatus 100) 
comprising a local terminal (Fig. Control Unit 104)
 and a remote terminal (Fig. 1, Output Unit 102 i.e. The output unit 102 includes, for example, a display configured to display characters, images, and other visual information and a speaker configured to output voice. Paragraph 0056. NOTE: The input unit 101 and the output unit 102 may be provided in an apparatus that is different from that of the control unit 104.  Paragraph 0094), 
wherein the local terminal includes: a semantic-analysis part (Fig. 1, Utterance Analysis Unit 150) that performs a process of a semantic analysis of a user utterance input into the local terminal (i.e. The utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110 according to language analysis, context analysis (succession of utterance sentences), semantic analysis and the like. Paragraph 0073) 
a part that determines a terminal that is an object of operation, the part that determines a terminal that is an object of operation determining, on a basis of a semantic-analysis result generated by the semantic-analysis part, whether or not the user utterance requests a process from the remote terminal (i.e. Then, the utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110, and when the analysis result shows that details of the utterance include a question sentence, queries the knowledge base system unit 160. Paragraph 0073);
and a communication unit that, in a case where it is determined that the user utterance requests a process from the remote terminal (i.e. The personalized output unit 182 performs control such that, with respect to the response serving as a base generated by the response generation unit 170, details are optimized and output according to an interest level of the user who has uttered a question. Paragraph 0087)
transmits the result of the semantic analysis by the semantic-analysis part to the remote terminal (i.e. The output control unit 180 can control an output timing of the response serving as a base generated by the response generation unit 170.The output control unit 180 can control details to be output of the response serving as a base generated by the response generation unit 170. The device management unit 190 manages a device to which the output control unit 180 outputs a response and selects a device that is appropriate to output the response. Paragraphs 0088-0089)
and the remote terminal includes: a communication unit that receives the result of the semantic analysis of the local-terminal-side user utterance (i.e. The response generation unit 170 generates a response based on parameters received from the speaker recognition unit 140 and provides the generated response to the output control unit 180. Paragraph 0130); 
and an application executing part that performs a process based on the result of the semantic analysis of the local-terminal-side user utterance that has been received through the communication unit (i.e. The output control unit 180 immediately outputs the response received from the response generation unit 170 in a format in which the response is superimposed on content. The output control unit 180 can perform optimization of the output of the response according to features of an output destination device based on device profiles shown in Table 10. Paragraphs 0130 & 0191).
Ono ‘243 disclosed most of the subject matter as described as above except for specifically pointing out the remote terminal. 
Chi ‘648 discloses a remote terminal (Fig. 3, Remote Device 142)
Ono ‘243 and Chi ‘648 are combinable because they are from same field of endeavor of speech systems (Chi ‘648 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ono ‘243 by adding the remote device as taught by Chi ‘648. The motivation for doing so would have been advantageous to have a remote terminal to perform the user’s intentions upon command. Therefore, it would have been obvious to combine Ono ‘243 with Chi ‘648 to obtain the invention as specified.

Regarding claim 12; Ono ‘243 discloses wherein the local terminal and the remote terminal are configured to mutually transmit and receive captured images and obtained voices (i.e. The output unit 102 outputs content to the user and outputs a response generated from the control unit 104 to a question about the content that is output from the user who has produced an utterance. The output unit 102 includes, for example, a display configured to display characters, images, and other visual information and a speaker configured to output voice. Paragraph 0056)

Regarding claim 13; Claim 13 contains substantially the same subject matter as claim 11. Therefore, claim 13 is rejected on the same grounds as claim 11. 

Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 11. Therefore, claim 14 is rejected on the same grounds as claim 11.

Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 11. Therefore, claim 15 is rejected on the same grounds as claim 11. Claim 15 further discloses a program to perform the method. Ono ‘243 at Paragraph 0008 discloses wherein there is provided a computer program causing a computer to perform control such that details of a response generated for a query about content that is output to at least one user from the user, a target to which the response is output and a timing at which the response is output are decided.
Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11.

Regarding claim 2; Ono ‘243 discloses wherein the part that determines a terminal that is an object of operation determines whether a user utterance requests a process from a local terminal that includes the information processing device into which the user utterance is input, or requests a process from a remote terminal that communicates with the local terminal (i.e. The utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110. The utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110 according to language analysis, context analysis (succession of utterance sentences), semantic analysis and the like. Then, the utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110, and when the analysis result shows that details of the utterance include a question sentence, queries the knowledge base system unit 160. Paragraph 0073)

Regarding claim 5; Ono ‘243 discloses wherein the part that determines a terminal that is an object of operation, on a basis of an orientation of a face or a line-of-sight direction of a user who makes the user utterance, determines whether or not the user utterance requests a process from the information processing devices (i.e. The gesture detection unit 120 detects a gesture input by the user to the input unit 101. When the gesture of the user is detected, the gesture detection unit 120 can determine a part indicated by the user within content that is displayed on the output unit 102. Paragraph 0066)

Regarding claim 6; Ono ‘243 discloses wherein in a case where the part that determines a terminal that is an object of operation determines that the user utterance requests a process from a local terminal that includes the information processing device into which the user utterance is input, the part that determines a terminal that is an object of operation makes an application executing part perform a process based on a result of a semantic analysis by the semantic-analysis part, or in a case where the part that determines a terminal that is an object of operation determines that the user utterance requests a process from a remote terminal that does not include the information processing device into which the user utterance is input, the part that determines a terminal that is an object of operation transmits a result of a semantic analysis by the semantic-analysis part to the remote terminal through a communication unit (i.e. Details are optimized and output according to an interest level of the user who has uttered a question. The output control unit 180 can control an output timing of the response serving as a base generated by the response generation unit 170. The output control unit 180 can control details to be output of the response serving as a base generated by the response generation unit 170. The device management unit 190 manages a device to which the output control unit 180 outputs a response and selects a device that is appropriate to output the response. Paragraphs 0087-0089)

Regarding claim 7; Ono ‘243 discloses an image input unit into which a captured image is input (i.e. The control apparatus 100 detects a location of the user A, captures an image of the user A using the camera, and superimposes the face of the user A on the content that is output through the display. Paragraph 0195)
a voice input unit into which an obtained voice is input (i.e. The input unit 101 includes, for example, a microphone configured to collect voice of an utterance from the user, a camera configured to capture an image of a gesture of the user, a depth sensor configured to detect a distance from the input unit 101 to the user and the like. Paragraph 0054)
and a communication unit that transmits an image input into the image input unit (i.e. The output unit 102 includes, for example, a display configured to display characters, images, and other visual information and a speaker configured to output voice. Paragraph 0056);
and a voice obtained by a voice obtaining unit to a remote terminal (i.e. The utterance detection unit 110 detects an utterance produced by the user toward the input unit 101. Then, when the utterance produced by the user is detected, the utterance detection unit 110 converts details of the utterance into text. In addition, when the utterance produced by the user is detected, the utterance detection unit 110 transmits voice of a section of the utterance to the subsequent speaker recognition unit 140. Paragraph 0060)

Regarding claim 8; Ono ‘243 discloses a communication unit that receives, from a remote terminal, a result of a semantic analysis of a remote-terminal-side user utterance (i.e. The utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110. The utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110 according to language analysis, context analysis (succession of utterance sentences), semantic analysis and the like. Then, the utterance analysis unit 150 analyzes details of the utterance detected by the utterance detection unit 110, and when the analysis result shows that details of the utterance include a question sentence, queries the knowledge base system unit 160. Paragraph 0073);
and an application executing part that performs a process based on the result of a semantic analysis of a remote-terminal-side user utterance that has been received through the communication unit (i.e. When a response is output in the real time mode, the control apparatus 100 provides a result to a screen in which content is displayed. Paragraph 0171)

Regarding claim 9; Ono ‘243 discloses an input-information recognition part (Fig. 3, Speaker Identification Recognition Unit 142) that performs a human identification process based on input information (i.e. The speaker identification processing unit 142 performs a process of specifying a person who produced an utterance. Paragraph 0071)
and an output control part that controls output information according to a result of the human identification by the input-information recognition part (i.e. The output unit 102 outputs content to the user and outputs a response generated from the control unit 104 to a question about the content that is output from the user who has produced an utterance. Paragraph 0056).

Regarding claim 10; Ono ‘243 discloses wherein the input-information recognition part includes at least one of an image recognition part that performs human identification by analyzing an image input from an image input unit, or a voice recognition part that performs human identification by analyzing a voice input from a voice input unit (i.e. The input unit 101 includes, for example, a microphone configured to collect voice of an utterance from the user, a camera configured to capture an image of a gesture of the user, a depth sensor configured to detect a distance from the input unit 101 to the user and the like. Paragraph 0054)


Allowable Subject Matter
1.	Claims 3 & 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 4 depends on indicated objected claim 3. Therefore, by virtue of its dependency, Claim 4 is also indicated as objected subject matter. 

Examiners Statement of Reasons for Allowance
The cited reference (Ono ‘243) teaches wherein there is provided a control apparatus through which it is possible to present a response to a question about content that is uttered by the user while viewing the content to the user who asked the question in an appropriate form, the control apparatus including a control unit configured to perform control such that details of a response generated for a query about content that is output to at least one user from the user and a target to which the response is output are decided.
The cited reference (Chi ‘648) teaches methods and apparatus related to processing speech input at a wearable computing device are disclosed. Speech input can be received at the wearable computing device. Speech-related text corresponding to the speech input can be generated. A context can be determined based on database(s) and/or a history of accessed documents. An action can be determined based on an evaluation of at least a portion of the speech-related text and the context. The action can be a command or a search request. If the action is a command, then the wearable computing device can generate output for the command. If the action is a search request, then the wearable computing device can: communicate the search request to a search engine, receive search results from the search engine, and generate output based on the search results. The output can be provided using output component(s) of the wearable computing device.
The cited references fail to disclose wherein the part that determines a terminal that is an object of operation verifies whether or not the user utterance contains an expression that means a remote place where the remote terminal is, or an expression that means a remote-side user who is at the remote place where the remote terminal is, and according to a result of the verification, determines whether or not the user utterance requests a process from the remote terminal; wherein the part that determines a terminal that is an object of operation further verifies whether or not the user utterance contains an expression that corresponds to a process that can be performed by the terminals, and according to a result of the verification, determines whether or not the user utterance requests a process from the remote terminal. As a result, and for these reasons, Examiner indicates Claims 3 & 4 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Ogawa (US 10,522,145 B2) - An information processing apparatus and information processing method are provided to interpret the meaning of a result of voice recognition adaptively to the situation in collecting voice. The information processing apparatus includes a semantic interpretation unit that interprets a meaning of a recognition result of a collected voice of a user on a basis of the recognition result and context information in collecting the voice.

2.	Kunitake et al. (US 20170186428 A1) - A method of controlling a plurality of equipment pieces by a controller including a microphone, a sensor, and a speaker includes collecting, with the microphone, sound around the controller, sensing, with the sensor, a location of a person with respect to the plurality of equipment pieces, generating sensing data based on the sensing, extracting an utterance for controlling the plurality of equipment pieces from the sound collected by the microphone, in accordance with the utterance, identifying a target equipment piece to be controlled among the plurality of equipment pieces, determining whether to control the target equipment piece based on the sensing data, when the control equipment piece is determined to be controlled, generating an audio response for verifying whether to control the target equipment piece in accordance with the utterance, and causing the speaker to output the audio response.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677